                   IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                   DOCKET NO. 3:18-CR-00214-RJC
         vs.

 BRYANT RIYANTO BUDI,

                Defendant.



                             SENTENCING EXHIBITS UNDER SEAL

        Mr. Bryant Riyanto Budi, by and through his counsel of record, Assistant Federal

Defender Cecilia Oseguera, hereby moves to submit, and submits, documentary evidence under

seal, pursuant to L.Cr.R. 32.5(d) in mitigation of any sentence this Court might impose following

the sentencing hearing scheduled for December 13, 2019. These documents are relevant to the

“the history and characteristics of the defendant,” 18 U.S.C. § 3553(a)(1).

                               Respectfully submitted:

                                 s/ Cecilia Oseguera
                               Cecilia Oseguera
                               Assistant Federal Public Defender
                               Attorney for Bryant Riyanto Budi
                               Federal Public Defenders
                               Western District North Carolina
                               129 West Trade Street, Suite 300
                               Charlotte, NC 28202
                               (704) 374-0720 (phone)
                               (704) 375-2287 (fax)
                               Cecilia_Oseguera@fd.org

DATE: November 26, 2019




       Case 3:18-cr-00214-RJC-DSC Document 31 Filed 11/27/19 Page 1 of 1
